 



EXHIBIT 10.1
GOLDMAN, SACHS & CO. ONE NEW YORK PLAZA | NEW YORK, NEW YORK 10004 |TEL:
(212) 902-1000
Opening Transaction

     
 
  Illumina, Inc.
To:
  9885 Towne Centre Drive
 
  Suite 200
 
  San Diego, CA 92121
 
   
A/C:
  028598837 
 
   
From:
  Goldman, Sachs & Co.
 
   
Re:
  Convertible Bond Hedge Transaction
 
   
Ref. No:
  SDB1624694327 
 
   
Date:
  February 12, 2007

Dear Sir(s):
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman, Sachs & Co.
(“Dealer”) and Illumina, Inc. (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of February 16, 2007
between Counterparty and The Bank of New York, as trustee (the “Indenture”)
relating to the USD350,000,000 principal amount of 0.625% convertible senior
notes due 2014 (the “Convertible Debentures”). In the event of any inconsistency
between the terms defined in the Indenture and this Confirmation, this
Confirmation shall govern. For the avoidance of doubt, references herein to
sections of the Indenture are based on the draft of the Indenture most recently
reviewed by the parties at the time of execution of this Confirmation. If any
relevant sections of the Indenture are changed, added or renumbered prior to
execution of the Indenture, the parties will amend this Confirmation in good
faith to preserve the economic intent of the parties, as evidenced by such draft
of the Indenture. The Transaction is subject to early unwind if the closing of
the Convertible Debentures is not consummated for any reason, as set forth below
in Section 8(k).
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 



--------------------------------------------------------------------------------



 



     This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of Loss and Second Method and US Dollars (“USD”) as
the Termination Currency and (ii) the replacement of the word “third” in the
last line of Section 5(a)(i) with the word “first”).
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
     The Transaction hereunder shall be the sole Transaction under the
Agreement. If there exists any ISDA Master Agreement between Dealer and
Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered Transactions under, or otherwise governed by, such existing or
deemed ISDA Master Agreement.
     2. The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:
General Terms:

         
Trade Date:
  February 12, 2007
 
       
Effective Date:
  February 16, 2007
 
       
Option Style:
  Modified American, as described under “Procedures for Exercise” below.
 
       
Option Type:
  Call
 
       
Seller:
  Dealer
 
       
Buyer:
  Counterparty
 
       
Shares:
  The Common Stock of Counterparty, par value USD0.01 per share (Ticker Symbol:
 
  “ILMN”).
 
       
Number of Options:
  The number of Convertible Debentures in denominations of USD1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Debentures; provided that the Number of Options shall be
automatically increased as of the date of exercise by the Purchasers (as defined
in the Purchase Agreement), of their option pursuant to Section 2 of the
Purchase Agreement dated as of February 12, 2007 between Counterparty and Dealer
and Deutsche Bank Securities Inc., as representatives of the Purchasers party
thereto (the “Purchase Agreement”) by the number of Convertible Debentures in
denominations of USD1,000 principal amount issued pursuant to such exercise
(such Convertible Debentures, the “Additional Convertible Debentures”). For the
avoidance of doubt, the Number of Options outstanding shall be reduced by each
exercise of Options hereunder.

2



--------------------------------------------------------------------------------



 



         
Option Entitlement:
  As of any date, a number of Shares per Option equal to the Conversion Rate (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to Sections 12.01(e) or 12.04(f) of the Indenture).
 
       
Strike Price:
  As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Option Entitlement.
 
       
Number of Shares:
  The product of the Number of Options, the Option Entitlement and the
Applicable Percentage.
 
       
Applicable Percentage:
  70%    
 
       
Premium:
  USD85,162,000 (Premium per Option USD243.32; provided that if the Number of
Options is increased pursuant to the proviso to the definition of “Number of
Options” above, an additional Premium equal to the product of the number of
Options by which the Number of Options is so increased and the Premium per
Option shall be paid on the Additional Premium Payment Date.
 
       
Premium Payment Date:
  The Effective Date
 
       
Additional Premium Payment Date:
  The closing date for the purchase and sale of the Additional Convertible
Debentures.
 
       
Exchange:
  NASDAQ Global Market
 
       
Related Exchange:
  All Exchanges
 
        Procedures for Exercise:
 
       
 
       
Exercise Date:
  Each Conversion Date.
 
       
Conversion Date:
  Each “Conversion Date”, as defined in the Indenture occurring during the
Exercise Period for Convertible Debentures.
 
       
Exercise Period:
  The period from and excluding the Trade Date to and including the Expiration
Date.
 
       
Expiration Date:
  The third Scheduled Trading Day immediately preceding the “Maturity Date” as
defined in the Indenture.
 
       
Scheduled Trading Day:
  As defined in the Indenture
 
       
Automatic Exercise on Conversion Dates:
  On each Conversion Date, a number of Options equal to the number of
Convertible Debentures converted on such Conversion Date in denominations of
USD1,000 principal amount shall be automatically exercised, subject to “Notice
of Exercise” below.
 
       
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment or delivery in respect of any
exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 5:00 PM, New

3



--------------------------------------------------------------------------------



 



         
 
  York City time, on the Scheduled Trading Day prior to the first Exchange
Business Day of the “Observation Period”, as defined in the Indenture, relating
to the Convertible Debentures converted on the Conversion Date on which such
Exercise Date occurs (the “Notice Deadline”) of (i) the number of Options being
exercised on such Exercise Date, (ii) the scheduled settlement date under the
Indenture for the Convertible Debentures converted on the Conversion Date on
which such Exercise Date occurs and (iii) the first day of the relevant
Observation Period. Notwithstanding the foregoing, in respect of Options with an
Exercise Date occurring during the period from and including the 25th Scheduled
Trading Day prior to the “Maturity Date” to and including the Expiration Date
(the “Final Conversion Period”), the Notice Deadline shall be 12:00 PM, New York
City time on the Scheduled Trading Day immediately following the Expiration Date
and the content of such notice shall be as set forth in clauses (i) and
(ii) above as they relate to all Exercise Dates occurring during the Final
Conversion Period. For the avoidance of doubt, if Counterparty fails to give
such notice when due in respect of any exercise of Options hereunder, Dealer’s
obligation to make any payment or delivery in respect of such exercise shall be
permanently extinguished, and late notice shall not cure such failure.
Notwithstanding the foregoing, a Notice of Exercise in respect of any Exercise
Date occurring prior to the Final Conversion Period shall be effective (and
shall be considered to have been given when due for purposes of the first
sentence of this paragraph) if given after the Notice Deadline but prior to 5:00
PM New York City time, on the fifth Exchange Business Day of the relevant
Observation Period, in which event the Calculation Agent shall have the right to
adjust the Delivery Obligation as appropriate to reflect the additional costs
(including, but not limited, to hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of Dealer not having received
such notice prior to the Notice Deadline.

             
 
            Dealer’s Telephone Number and Telex and/or Facsimile Number and
Contact Details for purpose of        
 
            Giving Notice:   To:   Goldman, Sachs & Co.         One New York
Plaza         New York, NY 10004
 
                Attn:       Equity Operations:
Options and Derivatives     Telephone:   (212) 902-8996     Facsimile:   (212)
902-0112

4



--------------------------------------------------------------------------------



 



                  With a copy to:
 
                Attn:   Tracey McCabe
Equity Capital Markets     Telephone:   (212) 357-0428     Facsimile:   (212)
902-3000

     
Settlement Terms:
   
Settlement Date:
  The settlement date for the Shares to be delivered in respect of the
Convertible Debentures being converted on the Conversion Date under the terms of
the Indenture.      
Delivery Obligation:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date, Dealer will deliver to Counterparty, on the related Settlement
Date, a number of Shares equal to the product of the Applicable Percentage and
the aggregate number of Shares, if any (and cash in lieu of fractional Shares,
if any, resulting from rounding of such aggregate number of Shares based on the
Daily VWAP (as defined in the Indenture) on the last day of the relevant
Observation Period) that Counterparty is obligated to deliver to the holder(s)
of the Convertible Debentures being converted on such Conversion Date pursuant
to Section 12.02 of the Indenture (such Shares and cash collectively, the
“Convertible Obligation”); provided that the Delivery Obligation shall be
determined excluding any Shares (and cash in lieu of fractional Shares) that
Counterparty is obligated to deliver to holder(s) of the Convertible Debentures
as a direct or indirect result of any adjustments to the Conversion Rate
pursuant to Sections 12.01(e) or 12.04(f) of the Indenture and any interest
payment that the Counterparty is obligated to deliver to holder(s) of the
Convertible Debentures converted on such Conversion Date. For the avoidance of
doubt, (i) if the “Daily Conversion Value”, as defined in the Indenture, for
each of the VWAP Trading Days, as defined in the Indenture, occurring in the
relevant Observation Period, is less than or equal to USD50, Dealer will have no
delivery obligation hereunder in respect of such Exercise Date and (ii) if in
respect of any Conversion Date Counterparty is obligated to deliver
consideration other than Shares to the holder(s) of the Convertible Debentures
converted on such Conversion Date pursuant to Section 12.10(b) of the Indenture,
then, in lieu of Shares, the Convertible Obligation shall be payable in other
consideration.      
Notice of Delivery Obligation:
  No later than the later of (a) the relevant Exercise Date and (b) the Exchange
Business Day immediately following the last day of the

5



--------------------------------------------------------------------------------



 



     
 
  Observation Period, Counterparty shall give Dealer notice of the final number
of Shares and/or the amount of cash comprising the relevant Convertible
Obligation; provided that, with respect to any Exercise Date occurring during
the Final Conversion Period, Counterparty may provide Dealer with a single
notice of the aggregate number of Shares and/or the amount of cash comprising
the Convertible Obligations for all such Exercise Dates (it being understood,
for the avoidance of doubt, that the requirement of Counterparty to deliver such
notice shall not limit Counterparty’s obligations with respect to Notice of
Exercise, as set forth above, in any way).      
Other Applicable Provisions:
  To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will
be applicable as if “Physical Settlement” applied to the Transaction; provided
that the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Buyer is the issuer of
the      
Restricted Certificated Shares:
  Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares in certificated form representing the
Number of Shares to be Delivered to Counterparty in lieu of delivery through the
Clearance System.
Adjustments:
         
Method of Adjustment:
  Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 12.04(a), (b), (c), (d) and (e) of
the Indenture, the Calculation Agent shall make the corresponding adjustment in
respect of any one or more of the Number of Options, the Option Entitlement and
any other variable relevant to the exercise, settlement or payment of the
Transaction, to the extent an analogous adjustment is made under the Indenture.
Immediately upon the occurrence of any Adjustment Event, as defined in the
Indenture, Counterparty shall notify the Calculation Agent of such Adjustment
Event; and once the adjustments to be made to the terms of the Indenture and the
Convertible Debentures in respect of such Adjustment Event have been determined,
Counterparty shall immediately notify the Calculation Agent in writing of the
details of such adjustments.
Extraordinary Events:
   

6



--------------------------------------------------------------------------------



 



     
Merger Events:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
has the definition set forth in Section 12.10 of the Indenture.      
Consequences of Merger Events:
  Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event, the Calculation Agent shall make the corresponding
adjustment in respect of any adjustment under the Indenture to any one or more
of the nature of the Shares, the Number of Options, the Option Entitlement and
any other variable relevant to the exercise, settlement or payment for the
Transaction, to the extent an analogous adjustment is made under the Indenture
in respect of such Merger Event; provided that such adjustment shall be made
without regard to any adjustment to the Conversion Rate for the issuance of
additional shares as set forth in Sections 12.01(e) and 12.04(f) of the
Indenture; and provided further that, notwithstanding the foregoing proviso, the
Calculation Agent shall make additional adjustments, as appropriate, to the
Delivery Obligation (including in connection with a Merger Event that may give
rise to an adjustment to the Conversion Rate pursuant to Section 12.01(e) of the
Indenture) to preserve the fair value of the Transaction (provided that no such
additional adjustment, either alone or together with any other adjustment
hereunder to the terms of the Transaction, shall result in any Delivery
Obligation exceeding the related Convertible Obligation, determined excluding
any Shares (and cash in lieu of fractional Shares) that Counterparty is
obligated to deliver to holder(s) of the Convertible Debenture as a direct or
indirect result of any adjustments to the Conversion Rate pursuant to
Section 12.04(f) of the Indenture).      
Notice of Merger Consideration:
  Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the Merger Date) notify the
Calculation Agent of (x) the weighted average of the types and amounts of
consideration received by the holders of Shares who affirmatively make such an
election or (y) if no holder of Shares affirmatively makes such an election, the
weighted average of the types and amount of consideration actually received by
holders of Shares.      
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-

7



--------------------------------------------------------------------------------



 



     
 
  quoted on any of the New York Stock Exchange, the American Stock Exchange, the
NASDAQ Global Select Market or the NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.

     
Additional Disruption Events:
   
          (a)           Change in Law:
  Applicable  
          (b)           Failure to Deliver:
  Applicable  
          (c)           Insolvency Filing:
  Applicable  
          (d)           Hedging Disruption:
  Applicable  
          (e)           Increased Cost of Hedging:
  Not Applicable
 
   
Hedging Party:
  For all applicable Additional Disruption Events, Dealer
 
   
Determining Party:
  For all applicable Additional Disruption Events, Dealer
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments
   
Regarding Hedging Activities:
  Applicable; provided, however, that Agreements and Acknowledgments Regarding
Hedging Activities shall be subject to the other respective representations,
warranties and agreements set forth herein.
 
   
Additional Acknowledgments:
  Applicable
 
   
Credit Support Provider:
  With respect to Counterparty, none. With respect to Dealer, The Goldman Sachs
Group, Inc.
 
   
Credit Support Document:
  With respect to Dealer, the General Guarantee Agreement, dated January 30,
2006, made by The Goldman Sachs Group, Inc. in favor of each person to whom
Dealer may owe any Obligations (as defined therein) from time to time.
 
   
3. Calculation Agent:
  Dealer
 
   
4. Account Details:
   
 
   
Dealer Payment Instructions:
   

Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021
Counterparty Payment Instructions:
To be provided by Counterparty.

8



--------------------------------------------------------------------------------



 



  5.   Offices:

     The Office of Dealer for the Transaction is:
     One New York Plaza, New York, New York 10004
     Counterparty is not a multibranch party.

  6.   Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Counterparty:

             
 
  To:   Illumina, Inc.    
 
  Attn:   Christian O. Henry    
 
      Senior Vice President, Chief Financial Officer    
 
  Telephone:   858-202-4508    
 
  Facsimile:   858-202-4599    
 
           
 
  With a copy to:        
 
           
 
  Attn:   Glenn Pollner    
 
      Dewey Ballantine LLP    
 
  Facsimile:   212-259-6333    

  (b)   Address for notices or communications to Dealer:

             
 
  To:   Goldman, Sachs & Co.    
 
      One New York Plaza    
 
      New York, NY 10004    
 
  Attn:   Equity Operations: Options and Derivatives    
 
  Telephone:   (212) 902-1981    
 
  Facsimile:   (212) 428-1980/1983    
 
           
 
  With a copy to:        
 
           
 
  Attn:   Tracey McCabe    
 
      Equity Capital Markets    
 
  Telephone:   (212) 357-0428    
 
  Facsimile:   (212) 902-3000    

  7.   Representations, Warranties and Agreements:

     (a) In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Counterparty represents and warrants to and
for the benefit of, and agrees with, Dealer as follows:
     (i)  On the Trade Date, (A) the Counterparty is not aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), taken together with the press release issued by
Counterparty relating to the Convertible Debentures, do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.
     (ii)  (A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other

9



--------------------------------------------------------------------------------



 



than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Trade Date (it being understood that
Counterparty makes no representation pursuant to this clause in respect of any
action or inaction taken by Dealer (or any other dealer entering into a similar
transaction to the Transaction in connection with the offering of the
Convertible Debentures) or any Purchaser of the Convertible Debentures, or any
of their respective affiliates, in each case other than actions or inactions
taken or not taken at Counterparty’s instruction or request).
     (iii)  On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer or as otherwise disclosed in the
preliminary offering memorandum relating to the Convertible Debentures (it being
understood that Counterparty makes no representation pursuant to this clause in
respect of any action or inaction taken by Dealer (or any other dealer entering
into a similar transaction to the Transaction in connection with the offering of
the Convertible Debentures) or any Purchaser of the Convertible Debentures, or
any of their respective affiliates, in each case other than actions or inactions
taken or not taken at Counterparty’s instruction or request).
     (iv)  Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 128, 133 ( as amended), 149 or 150, EITF Issue No. 00-19,
01-6 or 03-6 (or any successor issue statements) or under FASB’s Liabilities &
Equity Project.
     (v)  Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act
(it being understood that Counterparty makes no representation pursuant to this
clause in respect of any action or inaction taken by Dealer (or any other dealer
entering into a similar transaction to the Transaction in connection with the
offering of the Convertible Debentures) or any Purchaser of the Convertible
Debentures, or any of their respective affiliates, in each case other than
actions or inactions taken or not taken at Counterparty’s instruction or
request).
     (vi)  Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.
     (vii)  Counterparty is not entering into this Confirmation to create actual
or apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
     (viii)  Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.
     (ix)  On each of the Trade Date, and the Premium Payment Date and the
Additional Premium Payment Date, if any, Counterparty is not “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase the Shares hereunder in compliance with the laws of the
jurisdiction of Counterparty’s incorporation.
     (x)  The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Purchase Agreement are true and
correct in all material respects.
     (b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

10



--------------------------------------------------------------------------------



 



     (c) Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) the assignment, transfer or other disposition of
the Transaction has not been and will not be registered under the Securities Act
and is restricted under this Confirmation, the Securities Act and state
securities laws, and (iv) its financial condition is such that it has no need
for liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.
     (d) Each of Dealer and Counterparty agrees and acknowledges (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “settlement payment,” as such term is defined in
Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “transfer,” as such term is defined in
Section 101(54) of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code.
     (e) Each party acknowledges and agrees to be bound by the Conduct Rules of
the National Association of Securities Dealers, Inc. applicable to transactions
in options, and further agrees not to violate the position and exercise limits
set forth therein.
     (f) Counterparty shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to certain matters to be agreed upon.

  8.   Other Provisions:

     (a) Right to Extend. Dealer may postpone any Exercise Date or any other
date of valuation or delivery by Dealer, with respect to some or all of the
relevant Options (in which event the Calculation Agent shall make appropriate
adjustments to the Delivery Obligation), if Dealer determines, in its reasonable
discretion based on the advice of counsel, that such extension is reasonably
required or necessary for legal, regulatory or self-regulatory organization
compliance by Dealer in connection with its hedging, hedge unwind or settlement
activity hereunder. In the event this Section 8(a) affects any delivery owed by
Dealer hereunder, Dealer shall make such delivery as soon as reasonably
practicable in accordance with this Section 8(a).
     (b) Additional Termination Events. The occurrence of (i) an event of
default with respect to Counterparty under the terms of the Convertible
Debentures as set forth in Section 5.01 of the Indenture that results in the
Convertible Debentures becoming due and payable prior to their maturity pursuant
to the terms of the Indenture, or (ii) an Amendment Event shall be an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party.
     “Amendment Event” means that Counterparty amends, modifies, supplements or
receives a waiver in respect of any term of the Indenture or the Convertible
Debentures governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Debentures (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Debentures to amend, in each case without the prior
consent of Dealer.

11



--------------------------------------------------------------------------------



 



     (c) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 8(i) below, Dealer shall
owe Counterparty any amount pursuant to Section 12.2 of the Equity Definitions
and “Consequences of Merger Events” above, or Sections 12.3, 12.6, 12.7 or 12.9
of the Equity Definitions (except in the event of an Insolvency, a
Nationalization or a Merger Event, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash) or pursuant to
Section 6(d)(ii) of the Agreement (except in the event of an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, that resulted from an event or events within
Counterparty’s control) (a “Payment Obligation”), Counterparty shall have the
right, in its sole discretion, to require Dealer to satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) by giving
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, between the hours of 9:00 A.M. and 4:00 P.M. New York
City time on the Merger Date, Announcement Date or Early Termination Date, as
applicable (“Notice of Share Termination”). Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, Announcement Date or Early Termination
Date, as applicable:

     
Share Termination Alternative:
  Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.
 
   
Share Termination Delivery
Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization or Merger Event, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event. If such Insolvency, Nationalization
or Merger Event involves a choice of consideration to be received by holders of
Shares, such holder shall be deemed to have elected to receive (x) the weighted
average of the types and amounts of consideration received by the holders of
Shares who affirmatively make such an election or (y) if no holder of Shares
affirmatively makes such an election, the weighted average of the types and
amount of consideration actually received by holders of Shares.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction,

12



--------------------------------------------------------------------------------



 



     
 
  except that all references to “Shares” shall be read as references to “Share
Termination Delivery Units”; and provided that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Buyer is the issuer of any Share Termination Delivery Units (or any
part thereof).

The parties hereby agree that, notwithstanding anything to the contrary herein
or in the Agreement, in the event that following the payment of the Premium by
Counterparty to Dealer (i) an Early Termination Date (whether as a result of an
Event of Default or a Termination Event) occurs or is designated with respect to
the Transaction and, as a result, Counterparty owes to Dealer an amount
calculated under Section 6(e) of the Agreement or (ii) an Extraordinary Event
occurs that results in the termination or cancellation of any Transaction
pursuant to Article 12 of the Equity Definitions and, as a result, Counterparty
owes to Dealer a Cancellation Amount or other amount in respect of the
Transaction, such amount shall be deemed to be zero.
     (d) Disposition of Hedge Shares. Dealer intends to conduct its hedging
activities in connection with the Transaction in a manner that it believes on
the Trade Date, based on its good faith reasonable judgment, will not require
Counterparty to register under the Securities Act or any state securities laws
any Shares acquired by Dealer for the purpose of hedging its obligations
pursuant to the Transaction (any such Shares, “Hedge Shares”). Nevertheless,
Counterparty hereby agrees that if, in the good faith reasonable judgment of
Dealer based on the advice of counsel, any Hedge Shares cannot be sold in the
U.S. public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell such
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance reasonably
satisfactory to Dealer, substantially in the form of an underwriting agreement
for a registered offering, (B) provide accountant’s “comfort” letters in
customary form for registered offerings of equity securities (provided that it
shall not be considered a failure to provide such a letter if Counterparty has
used reasonable efforts to provide such a letter and Counterparty’s accountants
have refused to do so solely as a result of a failure by Dealer to provide
information to such accountants that is reasonably requested by such accountants
in accordance with customary practice under SAS 72 or a successor SAS
provision), (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
8(d) shall apply at the election of Counterparty; (ii) in order to allow Dealer
to sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
reasonably satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment to compensate Dealer in a commercially reasonable manner for
any discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Dealer. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page ILMN.Q <equity> VAP (or any successor thereto) in
respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such
Exchange Business Day (or if such volume-weighted average price is unavailable,
the market value of one Share on such Exchange Business Day, as determined by
the Calculation Agent using a volume-weighted method).

13



--------------------------------------------------------------------------------



 



     (e) Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Notice Percentage as determined on such day is (i) greater than
8% and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof).
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(e) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act, relating to
or arising out of such failure. If for any reason the foregoing indemnification
is unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. In addition, Counterparty will
reimburse any Indemnified Party for all expenses (including reasonable counsel
fees and expenses) as they are incurred (after notice to Counterparty) in
connection with the investigation of, preparation for or defense or settlement
of any pending or threatened claim or any action, suit or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto and whether
or not such claim, action, suit or proceeding is initiated or brought by or on
behalf of Counterparty. This indemnity shall survive the completion of the
Transaction contemplated by this Confirmation and any assignment and delegation
of the Transaction made pursuant to this Confirmation or the Agreement shall
inure to the benefit of any permitted assignee of Dealer.
     (f) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, to any of
its affiliates without the consent of Counterparty, so long as the obligations
of such affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. In
connection with any assignment or transfer pursuant to the immediately preceding
sentence, the guarantee of any guarantor of the relevant transferee’s
obligations under the Transaction shall constitute a Credit Support Document
under the Agreement. In connection with any transfer or assignment by Dealer of
its rights and obligations hereunder and under the Agreement, Dealer shall
promptly provide written notice to Counterparty of such transfer or assignment,
as the case may be, and the identity of the relevant transferee or assignee. If
at any time at which the Equity Percentage exceeds 9.0%, Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party after
its commercially reasonable efforts on pricing terms reasonably acceptable to
Dealer such that the Equity Percentage is reduced to 8.5% or less, Dealer may
designate any Scheduled Trading Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of the Transaction, such that the Equity
Percentage following such partial termination will be equal to or less than
8.5%. In the event that Dealer so designates an Early Termination Date with
respect to a portion of the Transaction, a payment or delivery shall be made
pursuant to Section 6 of the Agreement and Section 8(c) of this Confirmation as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Terminated Portion of the Transaction,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such portion of the Transaction shall be the only
Terminated Transaction. The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which will be the aggregate
number of Shares that Dealer and any of its affiliates subject to aggregation
with Dealer under Section 13 of the Exchange Act and the rules promulgated
thereunder beneficially own (within the meaning of such Section 13 and rules) on
such day and (B) the denominator of which is the number of Shares outstanding on
such day. Counterparty may transfer or assign its rights and obligations
hereunder and under the Agreement, in whole or in part, to any party with the
consent of Dealer, such consent not to be unreasonably withheld.
     (g) Staggered Settlement. If the Staggered Settlement Equity Percentage as
of any Exchange Business Day during any Observation Period is greater than 4.5%,
the Dealer may, by notice to Counterparty prior to the related Settlement Date
(the “Nominal Settlement Date”), elect to deliver the Shares on two or more
dates (each, a “Staggered Settlement Date”) or at two or more times on the
Nominal Settlement Date as follows:

14



--------------------------------------------------------------------------------



 



     (i) in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the related Observation
Period) or delivery times and how it will allocate the Shares it is required to
deliver under “Delivery Obligation” (above) among the Staggered Settlement Dates
or delivery times; and
     (ii) the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.
The “Staggered Settlement Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (x) the
number of Shares that Dealer or any of its affiliates subject to aggregation
with Dealer under Section 13 of the Exchange Act and the rules promulgated
thereunder beneficially own (within the meaning of such Section 13 and rules) on
such day, other than any Shares so owned as a hedge of the Transaction, and
(y) the Number of Shares and (B) the denominator of which is the number of
Shares outstanding on such day.
     (h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
     (i) Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Confirmation
(including without limitation this Section 8(i)) or any other agreement between
the parties to the contrary, (A) Counterparty shall not net or set off its
obligations under the Transaction, if any, against its rights against Dealer
under any other transaction or instrument and (B) Dealer shall not net or set
off any rights of Dealer against Counterparty arising under the Transaction, if
any, against its obligations to Counterparty under any other transaction or
instrument.
     (j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement.
     (k) Early Unwind. In the event the sale by Counterparty of the Convertible
Debentures is not consummated with the Purchasers pursuant to the Purchase
Agreement for any reason by the close of business in New York on February 16,
2007 (or such later date as agreed upon by the parties, which in no event shall
be later than February 23, 2007) (February 16, 2007 or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and the Transaction and all of the respective
rights and obligations of Dealer and Counterparty thereunder shall be cancelled
and terminated. Following such termination, cancellation and payment, each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of either party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.
     (l) Adjustment Upon Amendment or Exchange of Convertible Debentures. If the
Convertible Debentures are amended to change the settlement method thereunder
(including, without limitation, to change from net share settlement to physical
settlement) or are exchanged for new convertible debentures with a different
settlement method but otherwise substantially identical to the Convertible
Debentures, the parties shall work together in good faith to adjust the terms of
the Transaction (including, without limitation, the settlement method under the
Transaction) to preserve the fair value of the Transaction and the economic
intent of the parties in light of such amendment or exchange.

15



--------------------------------------------------------------------------------



 



     (m) Governing Law and Waiver of Jury Trial. THE AGREEMENT AND THIS
CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH PARTY
HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THE AGREEMENT, THIS CONFIRMATION OR THE
TRANSACTION (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
     (n) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof.
     (o) Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, Facsimile No.
(212) 428-1980/83.

            Yours faithfully,


GOLDMAN, SACHS & CO.

/s/  Conrad Langenegger, Vice President

 
Authorized Signatory
                       

Agreed and Accepted By:
ILLUMINA, INC.
By: /s/ Christian O. Henry
      Name: Christian O. Henry
      Title: Senior Vice President & Chief Financial Officer